UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA U,[S»f .3_ gist _
Uf the D/_;/L‘{& 8
x ‘ @/)k
MAURICE CEASAR, ) ”"" @fc@/:,”n';;j§

)

Petitioner, )

)

v ) Civil Action No.  

)

UNITED STATES OF AMERlCA, et al., )
)

Respondents. )

MEMORANDUM OPINION

This matter is before the Court on the petitioner’s application to proceed in forma

pauperis and his pro se petition for a writ of habeas corpus. The Court will grant the application

and dismiss the petition.
.'.
Petitioner, who is serving 36-month term of imprisonment imposed by the Superior Court
/\

of the District of Columbia, brings an ineffective assistance of trial counsel claim. Pet. at l, 5;
see generally id. at 6-17. Among other relief, petitioner demands that his sentences be vacated.
Ia'. at 18.

"Under D.C. Code § 23-110, a prisoner may seek to vacate, set aside, or correct sentence
on any of four grounds: (1) the sentence is unconstitutional or illegal; (2) the Superior Court did
not have jurisdiction to impose the sentence; (3) the sentence exceeded the maximum authorized
by law; or (4) the sentence is subject to collateral attack." Alston v. Unitea' States, 590 A.2d 51 l,
513 (D.C. 1991). Such a motion must be filed in the Superior Court, see D.C. Code § 23-1 lO(a),
and "shall not be entertained . . . by any Federal . . . court if it appears that the [prisoner] has
failed to make a motion for relief under this section or that the Superior Court has denied him

relief, unless it also appears that the remedy by motion is inadequate or ineffective to test the

legality of his detention." D.C. Code § 23-1 lO(g); see Wz'llz`ams v. Martz`nez, 586 F.3d 995, 998
(D.C. Cir. 2009) ("Section 23-1 l0(g)’s plain language makes clear that it only divests federal
courts of jurisdiction to hear habeas petitions by prisoners who could have raised viable claims
pursuant to section 23-1 lO(a)."). An ineffective assistance of trial counsel claim may be brought
in a motion under § 23-110. See, e.g., Kigozz` v. Unz'tea’ States, 55 A.3d 643, 645 (D.C. 2012)
(granting § 23-110 motion which sought reversal of convictions on the ground of ineffective
assistance of counsel and remanding case for a new trial); Shepard v. United States, 533 A.Zd
1278, 1280 (D.C. l987) (holding that, in cases where an appellant who "during the pendency of
his direct appeal demonstrably knew or should have known of the grounds for alleging his
attorney's ineffectiveness" must file a § 23-110 motion during the pendency of the direct appeal
that "adequately sets forth the grounds for the claim of ineffectiveness").

Petitioner’s ineffective assistance of trial counsel claim should be addressed by the courts
of the District of Columbia. This Court cannot entertain a petition unless it appears that
petitioner has exhausted the remedies in the District of Columbia courts or that circumstances
render such remedies ineffective. See 28 U.S.C. § 2254(b)(l). Nothing in the petition suggests

that these conditions are met and, therefore, the petition must be dismissed. An Order

Wl/

Unit 'Stat /sH/:t Judge
y w

accompanies this Memorandum Opinion.

DATE; hp \t,l LOI@